Case 2:21-cv-01210-ODW-E Document 3 Filed 02/09/21 Page 1 of 2 Page ID #:44



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY BERTRAM,                                   Case No. 2:21-cv-00231-JDP (PC)
12                       Petitioner,                     ORDER TRANSFERRING CASE TO THE
                                                         UNITED STATES DISTRICT COURT FOR
13            v.                                         THE CENTRAL DISTRICT OF CALIFORNIA
14    GISELLE MATTESON,
15                       Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. Petitioner is incarcerated at California State Prison Solano,

20   which lies in this district. However, his petition challenges a conviction imposed by the Los

21   Angeles County Superior Court, which lies in the United States District Court for Central District

22   of California. While both this court and the United States District Court in the district where

23   petitioner was convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S.

24   484 (1973), any and all witnesses and evidence necessary for the resolution of petitioner’s

25   application are more readily available in the county of conviction, see id. at 499 n.15; 28 U.S.C.

26   § 2241(d).

27          Accordingly, in the furtherance of justice, it is hereby ORDERED that this matter is

28   transferred to the United States District Court for the Central District of California.
                                                        1
Case 2:21-cv-01210-ODW-E Document 3 Filed 02/09/21 Page 2 of 2 Page ID #:45



 1   IT IS SO ORDERED.
 2

 3   Dated:   February 8, 2021
                                           JEREMY D. PETERSON
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
